Title: To Benjamin Franklin from Robert Morris: Two Letters, 31 March 1780
From: Morris, Robert
To: Franklin, Benjamin


I.
Dear Sir
Philada. March 31st 1780
I have just recvd by the hands of our mutual Friend Mr Holker your favour of the 22d Octr last recommending the affairs of Monsr De la Freté with Mr. Roulhac of Edenton to my assistance. I had already engaged in that service and you may depend that every recommendation of yours has the Force & effect on my mind that you wou’d wish for. I shall ever feel myself pleased in the execution of Your Commands. I beg to trouble You with a letter for your Friend Monsr Dumas in Answer to one from him & with sincere attachment & Esteem I remain Dr Sir Your most obedt hbl sert
Robt Morris
His Excy Benjn. Franklin Eqr.
 
Addressed: To / His Exelly. Benjn. Franklin Esqr. / Minister Plenipotentiary / of the United States of America / at the Court of / Versailles / [in another hand:] per the Fier Rodrigue / Cap Monteau
Notation: Robt. Morris Philadelphia March 31. 1780
 
II.
Dear Sir
Philada. March 31st 1780
I do not know that what I am now going to write is in the least degree necessary or that Mr. Deane will thank me for it but the thought has just struck me, that as he has constantly & invariably manifested a Warm attachment to your Person and Character, in his examination before Congress in his Publications, & in all his private Conversations at which I have been present, it might be some satisfaction to you & him, to have a testimony of this kind from a Friend to you both, who having nothing to seek or ask for himself can mean nothing but to promote that Harmony & Friendship which he wishes to continue in existence between two Worthy Men; I consider Mr. Deane as a Martyr in the Cause of America after rendering the most signal & important Services he has been reviled & Traduced in the most shamefull manner. But I have not a doubt the day will come when his Merit shall be universally acknowledged and the Authors of those Calumnies held in the detestation they deserve.
My own Fate has been in some degree Similar, after four years Indefatigueable Service, I have been reviled & traduced, for a long time by whispers & insinuations which at length were fortunately wrought up to Public Charges; which gave me an Opportunity, to Shew how groundless, how Malicious these things were, how Innocent & Honest my Transactions, My Enemies ashamed of their persecution have quitted the pursuit and I am in the peaceable possession of the most Honourable Station my Ambition aspires to, that of a private Citizen of a Free State. Yourself my Good Sir have had a share in these Calumnies but the Malice which gave them Vent was so evident as to destroy its own Poison, they coud not cast even a Cloud over your justly & much revered Character. These things have taught me a lesson of Philosophy that may be of Service. I find the most usefull members of Society have most Enemies because there are a number of Envious beings in the Human Shape and if my opinion of Mankind in general is grown worse from my experience of them, that very circumstance raises my veneration for those Characters that justly merit the applause of Virtuous Men, in this light I view Doctor Franklin & Mr. Deane and under this View of them, I assert with an honest Confidence, that I have a just & equitable title to a return of that Friendship which I think it is honourable to profess for them with that degree of truth & affection which impresses me to it. I am Dr Sir Your most Obedient & very humble Servt.
Robt Morris
His Excy Benjn. Franklin Esqr Minister Plenipotentiary Paris